File No. 812- United States of America before the U.S. Securities and Exchange Commission Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 under the Act and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section12(d)(1)(J) granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Millington Securities, Inc. and Millington Exchange Traded MAVINS Fund, LLC Please send all communications to: Charles G. Millington Millington Securities, Inc. 222 South Mill Street Naperville, IL60540 With a copy to: Morrison C. Warren Suzanne M. Russell Chapman and Cutler LLP 111 West Monroe Street Chicago, IL60603 Page1 of 77 sequentially numbered pages Table of Contents SECTION HEADING PAGE I.
